United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-1132
                                   ___________

Rudolph George Stanko,                   *
                                         *
            Appellant,                   *
                                         *   Appeal from the United States
      v.                                 *   District Court for the
                                         *   District of Minnesota.
Warden M. Cruz, Local Director/          *
Warden; Michael K. Nalley, Regional      *       [UNPUBLISHED]
Director; Harley Lappin, Director,       *
                                         *
            Appellees.                   *

                                   ___________

                             Submitted: January 12, 2010
                                Filed: January 21, 2010
                                 ___________

Before BYE, RILEY, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

       Federal inmate Rudolph George Stanko appeals the district court’s1 denial of
his petition for a writ of habeas corpus, filed under 28 U.S.C. § 2241. Upon de novo
review, see Mitchell v. U.S. Parole Comm’n, 538 F.3d 948, 951 (8th Cir. 2008) (per



      1
      The Honorable Joan N. Ericksen, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Jeanne J.
Graham, United States Magistrate Judge for the District of Minnesota.
curiam), we conclude that habeas relief was properly denied. Accordingly, we affirm
the judgment. See 8th Cir. R. 47B.
                      ______________________________




                                        -2-